 In the Matter of C. M.GOOCHLIIMBER COMPANYandINTERNATIONALWooDwoRHERsOF AMERICACase No. R-3038.-Decided October 14, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Alexander E. Wilson, Jr.,andMr. Earle K. Shawe,for theBoard.Mr. Royden Dixon,of Memphis, Tenn., for the Company.Mr. William R. Henderson,of Memphis, Tenn., for the I. W. A.Miss Melrvern R. Krelow,of counsel to, the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn July 28, 1941, InternationalWoodworkers of America, affili-ated with the Congress of Industrial Organizations, herein called theI.W. A., filed with the Regional Director for the Tenth Region(Atlanta,Georgia) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofC.M. Gooch Lumber Company, at its Memphis Mill, Memphis,Tennessee, herein called the Company, engaged in the business ofsawing lumber and the manufacture and sale of lumber and lumberproducts, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On August 19, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingon due notice.On August 19, 1941, the Company, the Union, and:attorneys for the Board entered into a "STIPULATION FORCERTIFICATION UPON CONSENT ELECTION."Pursuant to the Stipulation, an election by secret ballot was con-ducted on September 5, 1941, under the direction and supervision36 N. L. R. B., No. 19.124I- C.M.GOOCHLUMBEfR COMPANY,125of the Regional Director, among all production and maintenanceemployees of the Company, at its Memphis Mill, exclusive of super-visory and clerical employees," to determine whether or not saidemployees desired to be represented by the I. W. A.On September11, 1941, the Regional Director issued and duly served upon theparties his Election Report on the ballot.No objections to theconduct of the ballot or the Election Report have been filed by anyof the parties.In his Election .Report the Regional Director reported as followsconcerning the balloting, and its results :Total number eligible--------------------------------------- -60Total Ballots cast------------------------------------------ 56Total number of ballots cast for INTERNATIONAL WOODWORKERSOF AMERICA-----------------------------------------------43Total number of ballots cast against INTERNATIONAL WOOD-WORKERS OF AMERICA--------------------------------------13Total number of challenged ballots--------------------------0Total number of void ballots--------------------------------0Total number of blank ballots------------------------------0Upon the basis ' of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of C. M. Gooch Lumber Company, at itsMemphis Mill, Memphis, Tennessee, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.All production and maintenance employees of the Company atitsMemphis Mill, exclusive of supervisory and clerical employees,.,constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.3. InternationalW.ooaworkers of America, affiliated with the Con-gress of Industrial Organizations, has been designated and selectedby a majority of the employees in the above unit as their representa-tive for the purposes of collective bargaining, and- is the exclusiverepresentative of all employees in said unit, within the meaning.of Section 9 (a) of the National Labor Relations Act.IIn his Election Report the Regional Director described the excluded groups as "supervisory, sawyers, saw filers,millforemen, planing mill foremen, lumberinspectors and'clerical employees." ,126DECISIONSOF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF. -REPRESENTATIVESBy., virtue of and pursuant to the -power vested in the NationalLabor Relations Board by Section .9 (c)of the National. LaborRelations Act,IT..is HEREBY CERTIFIED that International. Woodworkers- of Amer-ica, affiliated with the Congress of Industrial. Organizations, has beendesignated and selected by a majority of all production and maintenance, employees, of C. M.; Gooch ;Lumber Company, at its Mer phisMill,Memphis, Tennessee, exclusive. of supervisory. and clerical. em-ployees, as their representative for the purposes of collective bargain-ing, and that, pursuant to 'Section 9 (a) of `the Act,. InternationalWoodworkers of America, .affiliated with the Congress of .Indus-trialOrganizations, is the exclusive representative of :all 'such em-ployees for the purposes. of 'collebtivei 'bargaining in 'respect torates of pay, wages, hours of employment, another conditions ofemployment:..Mx GERARD D. REni.Y took no part 'in the consideration' of theabove Decision and Certification, of Representatives.